DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 08 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,852,474 B2 and U.S. Patent 10,513,801 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9, 13-15, 19 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al (U.S. Patent 4,100,324 A) in combination with Schwarz (U.S. Patent 5,476,616 A) and Pomplun et al (U.S. Patent 5,948,710 A).
             Regarding claim 1, Anderson et al (see the entire document, in particular, col. 1, lines 13-17; col. 2, lines 38-60; col. 2, line 64 to col. 3, line 17; col. 6, lines 29-42 and 46-51; col. 7, lines 42-44 and 59-68) teaches a process of making a fibrous structure (see col. 1, lines 13-17 of Anderson et al; also referred to as a coform process), including the steps of (a) providing a die including one or more filament-forming holes (see col. 2, lines 38-54 of Anderson et al); (b) supplying at least a first polymer to the die (see col. 2, lines 38-40 of Anderson et al); (c) producing a plurality of filaments including the first polymer from the die (see col. 2, lines 40-45 of Anderson et al); (d) combining the filaments with solid additives to form a mixture (see col. 2, lines 55-60 of Anderson et al); and (e) collecting the mixture on a collection device to produce a fibrous structure (see col. 6, lines 29-42 of Anderson et al). Anderson et al does not explicitly teach (1) that the die includes three or more rows (of one or more filament-forming holes), or (2) the step of collecting the mixture on a belt. Schwarz (see the entire document, in particular, col. 1, lines 20-28; col. 2, lines 15-52; claim 5, lines 1-2; Figures 1, 2A and 2B) teaches a process of making a fibrous structure (see claim 5, lines 1-2 of Schwarz), wherein the die includes three or more rows (of one or more filament-forming holes) (see col. 2, lines 15-52; Figures 1, 2A and 2B of Schwarz), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a die including three or more rows (of one or more filament-forming holes) in the process of Anderson et al in view of Schwarz in order to increase the productivity of the process and provide a uniform gas stream (see col. 1, lines 20-28 of 
             Regarding claims 2-5 and 19, see col. 2, lines 15-52; Figures 1, 2A and 2B of Schwarz.
             Regarding claims 6-9, see col. 7, lines 59-68 of Anderson et al.
             Regarding claims 13 and 14, see col. 2, lines 55-60 of Anderson et al.
             Regarding claim 15, see col. 2, line 64 to col. 3, line 17 of Anderson et al.
             Regarding claim 21, see col. 6, lines 46-61 of Anderson et al.
             Regarding claim 22, see col. 7, lines 42-44 of Anderson et al.
             Regarding claim 23, see col. 6, lines 38-42 of Anderson et al.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al (U.S. Patent 4,100,324 A) in combination with Schwarz (U.S. Patent 5,476,616 A) and Pomplun et al (U.S. Patent 5,948,710 A) as applied to claims 1-9, 13-15, 19 and 21-23 above, and further in view of Haynes et al (U.S. Patent Application Publication 2005/0133971 A1).
Regarding claim 10, Anderson et al (in combination with Schwarz and Pomplun et al) does not explicitly teach (1) that the polymer is poly-lactic acids, polyhydroxyalkanoates, polycaprolactones, or mixtures thereof. Haynes et al (see the entire document, in particular, paragraphs [0003], [0035] and [0071]) teaches a process of making a fibrous structure (see paragraphs [0003] and [0035] of Haynes et al), wherein the polymer is poly-lactic acid (see paragraph [0071] of Haynes et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to include poly-lactic acid in the process of Anderson et al (in combination with Schwarz and Pomplun et al)  in view of Haynes et al because the substitution of one known material (i.e., poly-lactic acid as taught by Haynes et al; note that Haynes et al also teaches poly-olefins) for another known material (i.e., poly-olefins, as taught by Anderson et al) would have yielded predictable results (e.g., the manufacture of a fibrous structure) to one of ordinary skill in the art.
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al (U.S. Patent 4,100,324 A) in combination with Schwarz (U.S. Patent 5,476,616 A) and Pomplun et al (U.S. Patent 5,948,710 A) as applied to claims 1-9, 13-15, 19 and 21-23 above, and further in view of Trokhan et al (U.S. Patent Application Publication 2003/0203196 A1).
             Regarding claim 11, Anderson et al (in combination with Schwarz and Pomplun et al) does not explicitly teach (1) that the polymer includes a natural polymer. Trokhan et al (see the entire document, in particular, paragraphs [0007], [0008], [0123], [0127], [0130] and [0152]) teaches a process of making a fibrous structure (see paragraph [0008] of Trokhan et al), wherein the polymer is a natural polymer (see paragraphs [0123], [0127], [0130] and [0152] of 
             Regarding claim 12, see paragraphs [0123], [0127], [0130] and [0152] of Trokhan et al.
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al (U.S. Patent 4,100,324 A) in combination with Schwarz (U.S. Patent 5,476,616 A) and Pomplun et al (U.S. Patent 5,948,710 A) as applied to claims 1-9, 13-15, 19 and 21-23 above, and further in view of Stadelman et al (U.S. Patent Application Publication 2005/0170729 A1).
             Regarding claim 16, Anderson et al (in combination with Schwarz and Pomplun et al) does not explicitly teach (1) the step of contacting a surface of the fibrous structure with a plurality of filaments including a second polymer. Stadelman et al (see the entire document, in particular, paragraphs [0011] and [0012]) teaches a process of making a fibrous structure (see paragraph [0012] of Stadelman et al), including the step of contacting a surface of the fibrous structure with a plurality of filaments including a second polymer (see paragraph [0011] of Stadelman et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to contact a surface of the fibrous structure with a plurality of filaments including a second polymer in the process of Anderson et al (in combination with Schwarz and Pomplun et al) in view of Stadelman et al in order to manufacture a fibrous 
             Regarding claims 17 and 18, see paragraph [0012] of Stadelman et al.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al (U.S. Patent 4,100,324 A) in combination with Schwarz (U.S. Patent 5,476,616 A) and Pomplun et al (U.S. Patent 5,948,710 A) as applied to claims 1-9, 13-15, 19 and 21-23 above, and further in view of Ouellette et al (U.S. Patent Application Publication 2007/0202766 A1).
             Regarding claim 20, Anderson et al (in combination with Schwarz and Pomplun et al) does not explicitly teach (1) making a fibrous structure having a pore volume distribution such that greater than about 40% of the total pore volume present in the fibrous structure exists in pores of radii of from about 121 µm to about 200 µm. Ouellette et al (see the entire document, in particular, paragraphs [0016], [0019] and [0088]; Figures 4-6) teaches a process of making a fibrous structure (see paragraph [0019] of Ouellette et al), including making a fibrous structure having a pore volume distribution such that greater than about 40% of the total pore volume present in the fibrous structure exists in pores of radii of from about 121 µm to about 200 µm (see paragraph [0088] and Figures 4-6 of Ouellette et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a fibrous structure having a pore volume distribution such that greater than about 40% of the total pore volume present in the fibrous structure exists in pores of radii of from about 121 µm to about 200 µm in the process of Anderson et al (in combination with Schwarz and Pomplun et al) in view of .
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al (U.S. Patent 4,100,324 A) in combination with Schwarz (U.S. Patent 5,476,616 A) and Pomplun et al (U.S. Patent 5,948,710 A).
             Regarding claim 24, Anderson et al (see the entire document, in particular, col. 1, lines 13-17; col. 2, lines 38-60; col. 2, line 64 to col. 3, line 17; col. 6, lines 29-42 and 46-51; col. 7, lines 42-44 and 59-68) teaches a process of making a fibrous structure (see col. 1, lines 13-17 of Anderson et al; also referred to as a coform process), including the steps of (a) providing a die including one or more filament-forming holes (see col. 2, lines 38-54 of Anderson et al); (b) supplying a poly-olefin polymer to the die (see col. 2, lines 38-40 and col. 7, lines 59-68 of Anderson et al); (c) producing a plurality of filaments including the poly-olefin polymer from the die (see col. 2, lines 40-45 of Anderson et al); (d) combining the filaments with wood pulp fibers to form a mixture (see col. 2, lines 55-60 of Anderson et al); and (e) collecting the mixture on a collection device to produce a fibrous structure (see col. 6, lines 29-42 of Anderson et al). Anderson et al does not explicitly teach (1) that the die includes three or more rows (of one or more filament-forming holes), or (2) the step of collecting the mixture on a belt. Schwarz (see the entire document, in particular, col. 1, lines 20-28; col. 2, lines 15-52; claim 5, lines 1-2; Figures 1, 2A and 2B) teaches a process of making a fibrous structure (see claim 5, lines 1-2 of Schwarz), wherein the die includes three or more rows (of one or more filament-forming holes) (see col. 2, lines 15-52; Figures 1, 2A and 2B of Schwarz), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a die including three or .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742